Name: Commission Implementing Decision (EU) 2019/120 of 24 January 2019 amending Council Directive 2008/90/EC as regards the extension of the derogation relating to import conditions for fruit plant propagating material and fruit plants intended for fruit production from third countries (notified under document C(2019) 254)
 Type: Decision_IMPL
 Subject Matter: marketing;  agricultural policy;  agricultural activity;  trade;  natural environment;  cooperation policy;  means of agricultural production;  European Union law
 Date Published: 2019-01-28

 28.1.2019 EN Official Journal of the European Union L 24/27 COMMISSION IMPLEMENTING DECISION (EU) 2019/120 of 24 January 2019 amending Council Directive 2008/90/EC as regards the extension of the derogation relating to import conditions for fruit plant propagating material and fruit plants intended for fruit production from third countries (notified under document C(2019) 254) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2008/90/EC of 29 September 2008 on the marketing of fruit plant propagating material and fruit plants intended for fruit production (1), and in particular the second subparagraph of Article 12(2) thereof, Whereas: (1) Article 12(1) of Directive 2008/90/EC requires the Commission to decide whether propagating material and fruit plants produced in a third country and affording the same guarantees as regards obligations on the supplier, identity, characteristics, plant health, growing medium, packaging, inspection arrangements, marking and sealing are equivalent in all these respects to propagating material and fruit plants produced in the Union and complying with the requirements and conditions of that Directive. Article 12(2) of Directive 2008/90/EC provides for a derogation allowing Member States, pending such decision, to apply to the import of propagating material and fruit plants conditions at least equivalent to those that apply to fruit plant propagating material and fruits plants produced in the Union. (2) Such derogation has been granted until 31 December 2018. Member States may therefore apply conditions equivalent to Commission Implementing Directives 2014/96/EU (2), 2014/97/EU (3) and 2014/98/EU (4). (3) The information presently available on the conditions applying in third countries is still not sufficient to enable the Commission to adopt any such decision in respect of any third country at this stage. (4) In order to prevent trade patterns from being disrupted, Member States should continue to benefit from that derogation. (5) As from 14 December 2019, the new plant health rules set out in Regulation (EU) 2016/2031 of the European Parliament and of the Council (5) will apply. Under those new rules, the pests which are currently listed in Implementing Directive 2014/98/EU as well as the health requirements for propagating material will fall within the scope of that Regulation. It is thus appropriate to allow a sufficient period of time to assess compliance by third countries with the new plant health rules set out in Regulation (EU) 2016/2031 and its implementing legislation. (6) The period of application of the derogation provided for in Article 12(2) of Directive 2008/90/EC should consequently be extended until 31 December 2022. (7) Directive 2008/90/EC should therefore be amended accordingly. (8) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, section Propagating Material and Plants of Fruit Genera and Species, HAS ADOPTED THIS DECISION: Article 1 In the first subparagraph of Article 12(2) of Directive 2008/90/EC, the date 31 December 2018 is replaced by 31 December 2022. Article 2 This Decision is addressed to the Member States. Done at Brussels, 24 January 2019. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 267, 8.10.2008, p. 8. (2) Commission Implementing Directive 2014/96/EU of 15 October 2014 on the requirements for the labelling, sealing and packaging of fruit plant propagating material and fruit plants intended for fruit production, falling within the scope of Council Directive 2008/90/EC (OJ L 298, 16.10.2014, p. 12). (3) Commission Implementing Directive 2014/97/EU of 15 October 2014 implementing Council Directive 2008/90/EC as regards the registration of suppliers and of varieties and the common list of varieties (OJ L 298, 16.10.2014, p. 16). (4) Commission Implementing Directive 2014/98/EU of 15 October 2014 implementing Council Directive 2008/90/EC as regards specific requirements for the genus and species of fruit plants referred to in Annex I thereto, specific requirements to be met by suppliers and detailed rules concerning official inspections (OJ L 298, 16.10.2014, p. 22). (5) Regulation (EU) 2016/2031 of the European Parliament of the Council of 26 October 2016 on protective measures against pests of plants, amending Regulations (EU) No 228/2013, (EU) No 652/2014 and (EU) No 1143/2014 of the European Parliament and of the Council and repealing Council Directives 69/464/EEC, 74/647/EEC, 93/85/EEC, 98/57/EC, 2000/29/EC, 2006/91/EC and 2007/33/EC (OJ L 317, 23.11.2016, p. 4).